July 29, 2009 Securities and Exchange Commission Office of Filings and Informational Services treet, NE Washington, D.C. 20549 ATTN: John Grzeskiewicz Re: Dreyfus Manager Funds I Post-Effective Amendment No. 15 to Registration Statement on Form N1-A Registration Nos. 811-21386 333-106576 Ladies and Gentlemen: As principal underwriter of the securities of the above-mentioned investment company (the Fund), we hereby join the Fund in requesting that the effective date for the Funds Post-Effective Amendment No. 15 to the Registration Statement be accelerated so that it will become effective on August 1, 2009 at 9:00 a.m., New York time, or as soon thereafter as may be practicable. Very truly yours, MBSC SECURITIES CORPORATION /s/ James Bitetto James Bitetto, Assistant Secretary
